DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC 112(f)
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
The claim limitation “fluid flow control mechanism” has been interpreted under 35 U.S.C. 112(f) because it uses/they use a generic placeholder “mechanism” coupled with functional language “flow control” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: any mechanism (see page 12, line 6).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing by reference characters, in response to this Office action. 
If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2181 and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As discussed above, the term “fluid flow control mechanism” in claim 5 invokes 35 USC 112(f).  However, the specification does not clearly point out a particular structure which corresponds to the generic placeholder in the claim and therefore the claim interpretation provided for in the statute cannot be conducted.  In particular, page 12, lines 5 and 6 of the specification state that the mechanism can be any mechanism that performs the recited function; this does not constitute an identification of a particular structure.  In this regard, see e.g. MPEP 2181(III)(“To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function.”), and see also MPEP 2181(II)(C)(“The requirement that a particular structure be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112(f)… and is also supported by the requirement of 35 U.S.C. 112(b)”.  Emphasis added).  

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 6 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 6 depends from claim 5, which recites that the mechanism reverses the flow of fluid to the nozzle.  Claim 6 further specifies that the mechanism can be a shutoff valve or a poppet valve.  The original disclosure does not describe how this result is achieved using a shutoff valve or a poppet valve.  Accordingly, the original disclosure does not show that the inventors had possession of this subject matter.  In this regard, MPEP 2163.03 is relevant: “An original claim may lack written description support when … the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved…”

Allowable Subject Matter
	Claims 1-4 and 7-20 are allowed.

Reasons for Allowance
	The closest prior art of record is Quan (US 2008/0265056), which discloses a method of using an ultrasonic nozzle including ejecting fluid (paragraph 0057, atomized mist), and vibrating the nozzle at a frequency overlapping the claimed ranges (see paragraph 0012).  Quan also discloses vibrating the nozzle at a first amplitude and a second amplitude (paragraph 0055, figure 5).  However, Quan does not disclose ejecting the fluid in the form of a stream when the flow of the fluid is received by the nozzle, and instead discloses that fluid is ejected in the form of an atomized mist (paragraph 0057).  Quan also does not disclose vibrating the nozzle when the flow of the fluid to the nozzle is stopped, the vibrating being at an amplitude configured to break a string of the fluid.  Instead, Quan discloses that the vibration is performed when the fluid is being ejected from the nozzle while a pump is delivering the fluid to the nozzle (paragraph 0055).  Quan also does not disclose ejecting the fluid into a container.
	Kojima (US 2011/0037795) also discloses a vibrating nozzle, wherein fluid flow into the nozzle occurs when the nozzle has stopped vibrating (paragraph 0064, “When the piezoelectric element 30 is restored to its original shape, the fluid in the inlet flow channel 81 proceeds to the interior of the pressure chamber 80 at the same speed as that before action (before expansion) of the piezoelectric element 30 after elapse of a certain time…”).  Kojima does not disclose ejecting fluid into a container.  The device of Kojima is for making incisions in living tissue (paragraph 0040), and it does not appear to be logical or apparent to use the device of Kojima in a method of ejecting fluid into a 
	The remaining prior art references of record are cumulative with Quan or Kojima, or less similar to the claimed method than Quan and Kojima.  As indicated on the attached PTO-892 form, many references disclose vibrating nozzles generally.
	For all the reasons discussed above, the claimed method is not anticipated and not obvious from the prior art of record.  

Conclusion
Any inquiry concerning this communication should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799